DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (see Priority below).

Election/Restrictions
Applicant’s election without traverse of Species A3 in the reply filed on 3/12/21 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 2.10 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/724,837 (and 11/467,460), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In this case, none of the tether, removable padded securing strap, U-shaped member or void were described until the continuation in part 14/329,657 was filed on 7/11/2014.  As such, claims 1, 7 and 13 (and therefore all claims) are not entitled to the benefit of prior applications 13/724,837, 11/467,460 or 60/711,970, and will be given the priority date of .

Specification
The disclosure is objected to because of the following informalities: Page 9, line 3 states “The padded sling 16.”  This should read –The padded sling 18--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, line 25 recites that “wherein the second position of use comprises a position wherein the tether comprises a hand-held support device.”  It is unclear how the tether can comprise a new component based on position.  For the 
Regarding claim 9, line 1 recites “the chest member comprises a dorsal portion and a chest portion.”  It is unclear if these are the same “upper portion and lower portion” of the chest member recited in parent claim 7 or new components.
Regarding claim 11, line 1 recites “said hip member comprises two adjustable straps for encircling a rear portion of an animal.”  It is unclear if one (or both) of these straps is the “at least one strap adapted to be encircled around a portion of said animal” of the hip member recited in parent claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman US 2013/0213319 in view of Lowery US 6,543,390 and Chancellor US 4,768,650.
Regarding claim 1, Hoffman teaches a device for an animal, comprising: 
a chest harness portion 12 comprising: 
a first strap spanning between a dorsal section 44 and a chest section 46; 
the first strap comprising at least one buckle 48; 
the dorsal section comprising shoulder pads and a first handle 42 adapted to receive the hand of a human; 
a hip harness portion 14
a padded sling 22, 24, at least two adjustable straps 18, 20 each having a first end and a second end, the first end being connected to a lower section of the padded sling and the second end being connected to an upper section of the padded sling; 
a second handle 26 adapted to receive the hand of a human and connected to the upper section of the padded sling; and 
a tether 90 comprising a first end that is operable to be selectively interconnected to the chest harness portion and a second end that is operable to be selectively interconnected to the hip harness portion; 
wherein the tether comprises an adjustable length and a shoulder pad 96 extending along at least a portion of the adjustable length; and 
wherein the tether is operable to be used as a shoulder-strap or as a hand-held device for supporting an animal.

    PNG
    media_image1.png
    439
    700
    media_image1.png
    Greyscale

Figure 1- Hoffman Figure 1
70, and a hip harness portion 15 comprising at least two adjustable straps 25, and a removable securing strap 35 that retains the at least two adjustable straps in a substantially fixed proximal position relative to each other and to prevent the straps from splaying or spreading apart.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of Hoffman with the securing strap of Lowery in order to ensure that the rear straps remain in the desired positions, or provide an additional connection point.  Note that as modified, the securing strap could be removed by disconnecting the rear straps and sliding the securing strap off.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the securing strap removable in order simplify attachment or cleaning, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349.

    PNG
    media_image2.png
    391
    500
    media_image2.png
    Greyscale

Figure 2- Lowery Figure 1
Hoffman does not teach that the tether is provided with a handle disposed thereon.  Chancellor teaches a tether (shoulder strap) 30 which comprises a handle 26 affixed to the shoulder pad 40 (column 2, lines 48-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of Hoffman with a handle on the tether as taught by Chancellor in order to enable more flexible usage of the strap, and more carrying options.
If applicant does not agree that sling 24 or securing strap 35 are padded, then it would have been obvious to modify the harness as taught by placing padding on the sling and strap as taught by Hoffman (which explicitly teaches padding on straps 51, 18, 20 and 90) in order to make the harness more comfortable for the animal.
Regarding claim 13, Hoffman teaches a device for an animal, comprising: 
a chest harness portion 12 comprising a dorsal section 44 and a chest section 46, the dorsal section comprising shoulder pads and a first handle 42
a hip harness portion 14 comprising a padded sling 22, 24, at least two adjustable straps 18, 20 each having a first end and a second end, a second handle 26 adapted to receive the hand of a human and connected to an upper section of the padded sling; and 
a tether 90 comprising a first end that is operable to be selectively interconnected to the chest harness portion and a second end that is operable to be selectively interconnected to the hip harness portion; 
wherein the tether comprises an adjustable length and a shoulder pad 96; and 
wherein the tether is operable to be used as a shoulder-strap or as a hand-held device for supporting an animal.
If applicant does not agree that the chest section comprises more than one shoulder pad 44, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the padded section into multiple pads in order to make the pads easier to attach or replace or provide a better fit, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Hoffman does not teach a removable padded securing strap provided substantially perpendicular to and securing said at least two adjustable straps of said hip harness portion, wherein said removable padded securing strap comprises a padded member that retains the at least two adjustable straps in a substantially fixed proximal position relative to each other and to prevent the straps from splaying or spreading apart. Lowery teaches a device for an animal, comprising a chest harness portion 70, and a hip harness portion 15 comprising at least two adjustable straps 25, and a securing strap 35 that retains the at least two adjustable straps in a substantially fixed proximal position relative to each other and to prevent the straps from splaying or spreading apart.  It would have been obvious to one of ordinary skill in the art at the time In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349.
Hoffman does not teach that the tether is provided with a handle disposed thereon.  Chancellor teaches a tether (shoulder strap) 30 which comprises a handle 26 affixed to the shoulder pad 40 (column 2, lines 48-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of Hoffman with a handle on the tether as taught by Chancellor in order to enable more flexible usage of the strap, and more carrying options.
If applicant does not agree that sling 24 or securing strap 35 are padded, then it would have been obvious to modify the harness as taught by placing padding on the sling and strap as taught by Hoffman (which explicitly teaches padding on straps 51, 18, 20 and 90) in order to make the harness more comfortable for the animal.
Regarding claims 2 and 14, Hoffman, Lowery and Chancellor teach the invention as claimed as detailed above with respect to claims 1 and 13. Hoffman also teaches that at least one of the dorsal section and chest section comprise a t-shaped member (straps 51 and 50 form a “T”).
Regarding claims 3 and 15, Hoffman, Lowery and Chancellor teach the invention as claimed as detailed above with respect to claims 1 and 13. Hoffman also teaches a substantially U-shaped member (reinforcing plate to hold 24 in place) and a void space 
Regarding claims 4 and 16, Hoffman, Lowery and Chancellor teach the invention as claimed as detailed above with respect to claims 1 and 13. Hoffman also teaches an adjustable connection member 16 that interconnects said chest section 12 and said hip harness portion 14 to ensure that said chest section and said hip harness portion are substantially fixed on an animal.
Regarding claims 5 and 17, Hoffman, Lowery and Chancellor teach the invention as claimed as detailed above with respect to claims 1 and 13. Hoffman also teaches at least one restraint-connecting member (36, 40, 54, 88 or any other suitable component) adapted to receive a restraining device.
Regarding claims 6 and 18, Hoffman, Lowery and Chancellor teach the invention as claimed as detailed above with respect to claims 1 and 13. Lowery also teaches that the removable padded securing strap 35 is translatable between the first end and the second end of the at least two adjustable straps (column 4, lines 9-14). 
Regarding claims 19 and 20, Hoffman, Lowery and Chancellor teach the invention as claimed as detailed above with respect to claim 13. Hoffman also teaches that the chest harness portion 12 and hip harness portion 14 comprise at least one of a d-ring 40, a buckle 36, and a hook and loop material for communicating with a restraint device.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman US 2013/0213319 in view of Chancellor US 4,768,650.
Regarding claim 7, Hoffman teaches an animal harness comprising: 
a chest member 12 having an upper portion 44, a lower portion 46 selectively secured to the upper portion of the chest member, and at least one strap 50, 52, around buckles 48
a hip member 14 having an upper portion 22, a lower portion 24 selectively secured to the upper portion of the hip member; and at least one strap 18, 20, around buckles 28 adapted to be encircled around a portion of said animal; 
a first handle 42 adapted to receive the hand of a human and adapted for use with said chest member, wherein said first handle has a first attaching portion, a second attaching portion, and a continuous length of material therebetween; 
a second handle 26 adapted to receive the hand of a human, wherein said second handle has a first attaching portion, a second attaching portion, and a continuous length of material therebetween; and 
a tether 90 comprising a first end, a second end, and an adjustable length therebetween;
said first end of said tether selectively interconnected to said chest member and said second end of said tether selectively interconnected to said hip member, wherein said second end of said tether is selectively interconnected to said hip member by an adjustable loop secured with a buckle 98 (note that the tether could be attached with the adjustable loop on either side); 
an adjustment member 94 provided on the adjustable length of the tether, the adjustment member operable to selectively change the length of the tether; 
wherein said tether comprises a shoulder pad 96, and wherein the length of the tether is adjustable such that the tether is positionable between a first and second position of use, and wherein the first position of use comprises a position wherein the tether can be used as a shoulder strap, and wherein the second position of use comprises a position wherein the tether can be used as a hand-held support device.
In re Einstein, 8 USPQ 167.
Hoffman does not teach that the tether is provided with a handle disposed on and interconnected to the shoulder pad.  Chancellor teaches a tether (shoulder strap) 30 which comprises a handle 26 affixed to the shoulder pad 40 (column 2, lines 48-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of Hoffman with a handle on the tether as taught by Chancellor in order to enable more flexible usage of the strap, and more carrying options.
Regarding claim 8, Hoffman and Chancellor teach the invention as claimed as detailed above with respect to claim 7. Hoffman also teaches that the second end of the tether 90 is secured to the second handle 26.
Regarding claim 9, Hoffman and Chancellor teach the invention as claimed as detailed above with respect to claim 7. Hoffman also teaches that the chest member 12 comprises a dorsal portion 44 and a chest portion 46.
Regarding claim 10, Hoffman and Chancellor teach the invention as claimed as detailed above with respect to claim 7. Hoffman also teaches that the hip member comprises a substantially rigid U-shaped member (reinforcing plate to hold 24 in place) to accommodate a male animal's anatomy [0024].
Regarding claim 11, Hoffman and Chancellor teach the invention as claimed as detailed above with respect to claim 7. Hoffman also teaches that said hip member comprises two adjustable straps 18, 20.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman US 2013/0213319 in view of Chancellor US 4,768,650 and Lowery US 6,543,390.
Regarding claim 12, Hoffman and Chancellor teach the invention as claimed as detailed above with respect to claim 11. Hoffman does not teach a padded strap provided substantially perpendicular to and securing said two adjustable straps, wherein said padded strap retains said two adjustable straps in a substantially fixed relative position. Lowery teaches a device for an animal, comprising a chest harness portion 70, and a hip harness portion 15 comprising at least two adjustable straps 25, and a securing strap 35 that retains the at least two adjustable straps in a substantially fixed proximal position relative to each other and to prevent the straps from splaying or spreading apart.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of Hoffman with the securing strap of Lowery in order to ensure that the rear straps remain in the desired positions, or provide an additional connection point.
If applicant does not agree that securing strap 35 is padded, then it would have been obvious to modify the harness as taught by placing padding on the sling and strap as taught by Hoffman (which explicitly teaches padding on straps 51, 18, 20 and 90) in order to make the harness more comfortable for the animal.
In an alternative interpretation, claims 3, 10 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Hoffman US 2013/0213319 in view of Chancellor US 4,768,650, together or also in view of Lowery US 6,543,390, and further in view of Swisher US 2008/0276880.
[AltContent: textbox (Figure 3- Swisher Figure 2)]
    PNG
    media_image3.png
    332
    407
    media_image3.png
    Greyscale
Regarding claims 3, 10 and 15, Hoffman in view of Chancellor, together or also in view of Lowery teach the invention as claimed as detailed above with respect to claims 1, 7 and 13.  In this interpretation, Hoffman does not teach a substantially rigid U-shaped member and a void space provided at least partially within said U-shaped member to accommodate a male animal's anatomy.  Swisher teaches an animal harness that comprises as U-shaped member and a void space 170 provided at least partially within said U-shaped member.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of Hoffman with the cut-out (and accordingly the U-shaped member) in order to make the device more comfortable for male animals.  Note that Hoffman teaches that sling 24 comprises a rigid member (reinforcing plate to hold the sling in place) [0024], which as modified would be the rigid U-shaped member.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 7, 11 and 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6, 9 and 10 of prior U.S. Patent No. 9,955,668. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,955,668. Although the claims at issue are not identical, they are not patentably distinct from each other because all claims recite the feature of the chest harness, hip harness, tether, securing strap etc.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,320,260 in view of Hoffman US 2013/0213319 and Chancellor US 4,768,650. In this case, US 9,320,260 recites every limitation of claims 1-20, except for the feature of the tether/shoulder strap. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of US 9,320,260 with the tether of Hoffman in order to enable more animal carrying options or configurations.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of US 9,320,260 with a handle on the tether as taught by Chancellor in order to enable more flexible usage of the strap, and more carrying options.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,336,506 in view of Hoffman US 2013/0213319, Chancellor US 4,768,650 and Lowery US 6,543,390. In this case, US 8,336,506 recites every limitation of claims 1-20, except for the feature of the tether/shoulder strap and securing strap. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of US 8,336,506 with the tether of Hoffman in order to enable more animal carrying options or configurations.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of US 8,336,506 with a handle on the tether as taught by Chancellor in order to enable more flexible usage of the strap, and more carrying options.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the harness of US 8,336,506 with the securing strap of Lowery in order to ensure that the rear straps remain in the desired positions, or provide an additional connection point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC BURGESS/ Primary Examiner, Art Unit 3642